Citation Nr: 0500434	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-05 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had regular Philippine Army service from 
September 1, 1941 to April 8, 1942 and from January 14, 1946 
to January 24, 1946.  Appellant is the veteran's surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In May 1966 the RO denied the veteran's claim of entitlement 
to service connection for residuals of a gunshot wound to the 
ribs, rheumatism, and internal trouble.  The veteran filed a 
notice of disagreement in July 1966.  The RO issued a 
statement of the case on the issues in August 1966.  The 
veteran did not file a substantive appeal.  These denials are 
final.  See 38 C.F.R. § 20.302 (2004).  


FINDINGS OF FACT

1.  The veteran died in January 1994 at the age of 77.  The 
cause of death was certified as cardiovascular arrest.  There 
was no antecedent or underlying cause of death and no 
significant condition contributing to death listed.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.  

3.  There is no competent medical evidence that the veteran 
had any form of cardiovascular disease during service or 
within one year of separation from service.  

4.  There is no competent medical evidence that a service-
related disability caused or contributed substantially or 
materially to cause the veteran's death.  

5.  The veteran had no claim for VA benefits pending at the 
time of his death.  

6.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, VA Form 21-534, was received in 
November 2001, which is over seven years after the veteran's 
death.  


CONCLUSIONS OF LAW

1.  The illness that caused the veteran's death was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2004).  

2.  The claim of entitlement to accrued benefits lacks legal 
merits and entitlement under the law.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
decision notified appellant of the information and evidence 
not of record that is necessary to substantiate her claim for 
service connection for the cause of the veteran's death in a 
December 2001 letter.  The agency of original jurisdiction 
issued the notification letter prior to the adverse 
determination.  The RO again notified appellant of the 
information and evidence necessary to substantiate the claim 
in December 2003.

The RO informed the appellant that in order to establish 
service connection, the evidence must show three things:  
(1) evidence of a disease or injury that either began during 
service or was aggravated during service; (2) evidence of the 
veteran's death, which was already shown in the death 
certificate; and (3) evidence of a relationship between his 
cause of death and the disease or injury in service, which is 
usually shown by medical records or a medical opinion.  

The letters notified appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  Appellant was also asked to advise VA 
if there was any other information or evidence she considered 
relevant to her claim so that VA could help by getting that 
evidence.  

Additionally, the RO notified appellant the reasons why she 
was not entitled to service connection for the cause of the 
veteran's death in the June 2002 rating decision.  The RO 
also provided such notice in the February 2003 statement of 
the case and the April 2004 supplemental statement of the 
case.  The statement of the case and the supplemental 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefit sought, 
and included a detailed explanation as to why appellant had 
no entitlement under the applicable laws and regulations 
based on the evidence provided.  The duty to notify appellant 
has been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the claims folder includes the veteran's 
service medical records.  Appellant has submitted all 
available private medical records in support of her claim.  
She has stated that the remaining private medical treatment 
records were destroyed or burned.  Appellant stated that the 
veteran had also been treated at the Veterans Memorial 
Medical Center, but could not recall the dates of treatment.  
The RO requested medical records from that facility in March 
2002.  In November 2002 the RO notified the appellant that 
the Medical Center had not responded to the records request.  
In a letter received in January 2003 appellant stated she had 
contacted the facility and learned there were no medical 
treatment records for the veteran.  She has not identified 
any other VA or private medical treatment records that would 
substantiate her claim and it does not appear that there are 
additional medical treatment records that are necessary to 
proceed to a decision on the issue of service connection for 
the cause of the veteran's death.  

In this case, a remand for a VA opinion is not warranted 
because the service medical records do not show 
cardiovascular disease and there is no competent medical 
evidence that indicates the veteran's post-service ischemic 
heart disease or hypertension began during active service or 
is otherwise related to an in-service event.  38 C.F.R. 
§ 3.159(c)(4).  Therefore, a medical opinion is not required 
because the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
further assistance VA would provide to the claimant would 
substantiate her claim.  38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Burris v. Principi, 15 Vet. App. 348, 354-
55; Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In 
another class of cases, remand of claims pursuant to VCAA is 
not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veteran Claims (CAVC) held 
in Wensch that VCAA did not apply in such cases, it may be 
more accurate to say that VCAA applied, but that its notice 
and duty to assist requirements had been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

With respect to the issue of entitlement to accrued benefits, 
the facts in this case are not in dispute.  Consequently, 
because the law is dispositive of this appeal, the VCAA is 
not applicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Burris, 15 Vet. App. at 354-55; Smith, 14 Vet. App. 
at 231-32; see also Sabonis v. Brown, 6 Vet. App. 426, 429- 
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
such, no further action is required pursuant to the VCAA.  

Cause of Death

Appellant seeks service connection for the cause of the 
veteran's death.  She does not allege any specific contention 
that the veteran's cause of death was related to his active 
service.  She contends that the veteran was ill for many 
years and that, prior to his death from a cardiovascular 
accident, he had had three previous attacks.  

The veteran died in January 1994 at the age of 77.  The cause 
of death was certified as cardiovascular arrest.  There was 
no antecedent or underlying cause of death and no significant 
condition contributing to death listed.  

In this case, the service medical records do not show 
treatment for or a diagnosis of any form of cardiovascular 
disease or heart disease.  In his January 1946 Affidavit for 
Philippine Army Personnel, the veteran denied having any 
illnesses during active service.  Physical examination during 
the February 1946 separation medical examination shows that 
the cardiovascular system was normal at that time.  Blood 
pressure was 118/70.  The lungs were normal.  Neurological 
examination was normal.  Chest x-ray examination revealed a 
healthy chest.  In fact, there were no physical defects found 
on examination at that time.  

The post-service medical evidence does not show a diagnosis 
of any form of cardiovascular disease, including 
hypertension, during the initial post-service year.  
Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease, which 
includes cardiovascular disease, to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2004).  
However, the appellant does not contend, and the medical 
evidence does not show, that the veteran had been diagnosed 
with cardiovascular disease, including hypertension, during 
his initial post-service year.  Consequently, a presumption 
in favor of service connection for chronic disease manifest 
during the initial post-service year is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In his January 1946 Affidavit for Philippine Army Personnel, 
the veteran listed that he was a prisoner of war (POW) from 
April 9, 1942 to April 23, 1942, when he escaped.  In the 
remarks section he stated that he escaped one day after his 
unit surrendered on April 9, 1942.  

If a veteran is: (1) a former POW and; (2) as such was 
interned or detained for not less than 30 days, certain 
diseases to include beriberi heart disease or any of the 
anxiety states shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. § 
1112(b) (West 2002); 38 C.F.R. § 3.309(c) (2003).  The note 
to 38 C.F.R. § 3.309(c) provides that beriberi heart disease 
includes ischemic heart disease in former prisoners of war 
who had experienced localized edema during captivity.  

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, any of the 
presumptive diseases shall be service-connected if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  The note to 38 
C.F.R. § 3.309(c) provides that beriberi heart disease 
includes ischemic heart disease in former prisoners of war 
who had experienced localized edema during captivity.  

In accordance with the Section 201 of the Veterans Benefits 
Act of 2003, 38 U.S.C.A. § 1112(b) has been amended to 
eliminate the 30 day internment or detainment requirement for 
a former POW who incurs a psychosis, any of the anxiety 
states, dysthymic disorders, organic residuals of frostbite 
and posttraumatic arthritis.  This amendment also codifies 
cirrhosis of the liver as a presumptive disability for a 
former POW who was interned for at least 30 days.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

In May 1966 the service department certified that the veteran 
did not have POW status.  In this case, however, it would not 
matter because his own statement shows he was not detained 
for at least 30 days and the appellant has not claimed that 
any of the disabilities referred to in the amendments caused 
the veteran's death.  Consequently, a presumption in favor of 
service connection for chronic disease based on POW status is 
not for application.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).  

Finally, in order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that a service-connected disability was either the principal 
or a contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In cases of service connection for the 
cause of death of the veteran, the first requirement of a 
current disability will always have been met, the current 
disability being the condition that caused the veteran to 
die; however, the last two requirements for a service-
connected claim must be supported by the record.  See Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, as noted above, the veteran was not service-connected 
for any disability at the time of his death.  The only post-
service medical evidence consists of the medical treatment 
records from two physicians, which are dated from 1987 to 
1994.  The records show treatment for multiple symptoms.  
Beginning in August 1987, the veteran's treating physician 
diagnosed ischemic heart disease and hypertension.  These 
diagnoses come more than 40 years after his military service 
and there is no medical evidence relating ischemic heart 
disease or hypertension to active service or to the veteran's 
immediate cause of death or contributory causes of death.  
Moreover, the veteran was not service-connected for any of 
these disorders.  In this case, none of the medical evidence 
relates the veteran's cause of death from cardiovascular 
arrest to any event in service.  

The only evidence linking the veteran's cause of death to 
active service consists of statements from the appellant.  
The appellant is competent as a layperson to report that on 
which she has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the appellant is not 
competent to render a medical opinion relating the veteran's 
cause of death to active service, as there is no evidence of 
record that she has specialized medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2004).  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  

Accrued Benefits

Appellant seeks entitlement to accrued benefits.  She 
contends that she tried to obtain information from the 
Philippine Veterans Affairs Office regarding death pension 
benefits following the veteran's death.  She makes no 
specific argument in favor of accrued benefits.  

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).  

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to derive his or her own application.  Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2004); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2004).  

The evidence shows the veteran died on January [redacted], 1994.  At 
the time of his death the veteran had no pending claims for 
VA benefits.  The appellant does not contend that the veteran 
had a pending claim for VA benefits at the time of his death.  

Without the veteran having a claim pending at the time of his 
death, his surviving spouse has no claim upon which to derive 
her own application.  Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1996).

Moreover, even if the veteran had a claim for VA benefits 
pending at the time of his death, the appellant would still 
not be entitled to accrued benefits because she did not file 
a claim for benefits within one year from the date of the 
veteran's death.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b).  

The evidence shows the appellant filed her Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21-
534, in October 2001.  This application was received on 
November 20, 2001, which is over seven years after the 
veteran's death.  

Since the veteran did not have a pending claim for VA 
benefits at the time of his death, and since the appellant 
did not file her application for accrued benefits within 1 
year after the date of death, she is not legally entitled to 
this benefit.  38 C.F.R. § 3.1000(a), (c).

Since the law pertaining to eligibility for accrued benefits 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  






ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to basic eligibility for accrued benefits is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


